The Surrogate.
This decedent was, at the time of his death, a member of the “Herrman Lodge,” a branch of a society incorporated by the legislature of Kentucky, and called the “Knights of Honor.” It is provided in the constitution of that society that a widows’ and orphans’ benefit fund shall be established “from which, on satisfactory evidence of the death of a member of this corporation, who has complied with all its lawful requirements, a sum not exceeding two thousand dollars shall be paid to his family, oras he may direct.” Article ninth of the constitution provides for issuing to o . members of subordinate lodges a paper called a “benefit certificate,” signed by certain officers of the Supreme Lodge, and bearing its seal and 1 c made payable as the member shall have directed in his application.” The subordinate lodge is required to record the number of the application, and no benefit certificate can be reissued, unless satisfactory proof of loss of the original certificate is furnished the Supreme Reporter. It is further provided by the constitution that every application shall specify the person to whom the applicant desires Ms death benefit to be paid. The beneficiary may be changed as the member may thereafter direct, and such change is required to be noted in the -certificate. If a member surrenders his certificate and forwards it, together with a fee of fifty cents, by the reporter of Ms lodge under seal to the Supreme Reporter, the latter must thereupon cancel the old certificate, and issue a new one in lieu thereof to such member, payable as he shall have directed; said surrender and direction to be made on the back of the benefit certificate surrendered, signed by the member, and attested *411by the reporter under seal of the lodge. The decedent, as a member of the Herrman Lodge of this society, was empowered to designate by proper application the person who in the event of Ms death should become entitled to the sum of two thousand dollars. It is admitted that, in accordance with the constitution and bylaws of the society, he designated his wife as such pen son, and the proper benefit certificate was thereupon issued. It was never surrendered, nor was any new certificate issued in its place. The decedent executed a will near the end of his life, and, being then at odds with his wife, he sought to divert to others the $2,000, of which he had made her the beneficiary. The effort to accomplish this object by the dispositions of his will was clearly ineffectual. (Hellenberg v. Order of B’nai B’rith, 94 N. Y., 580). It is claimed, however, that, by an instrument bearing the same date as the will, witnessed by certain officers of the lodge and served upon them, the decedent succeeded in defeating his wife’s claim to the $2,000. That instrument is as follows :
“ To the Herrman Lodge, Ho. H3Jh KnigMs of Honor, Officers and Members:
Please take notice that I do hereby revoke the direction given in my benefit certificate in reference as to whom the money should, after my death, be paid, and I do hereby order and direct that the money be divided as directed by me in my last will and testament, executed by me on the 17th day of October, 1882.
GeobGt Meyeb.”
I do not think that this instrument extinguished Mrs. Meyer’s right to receive $2,000 from the lodge upon the *412death of her husband. A case is here presented which is in some particulars unlike that above cited, but, nevertheless, it must be held, within the doctrine of that case, that the decedent, failing to comply with the rules of the society, accomplished nothing by the execution of the paper above quoted. Besides, I think that the respondent in this proceeding is correct in claiming that, even if that paper can be deemed a valid transfer of the right to the $2,000, the transferee has acquired his title by virtue of that paper and not under the will; so that the $2,000 formed no part of the estate of this decedent at his death. I must accordingly dismiss this proceeding, which is brought by the executor to discover property alleged to be withheld by the officers of Herrman Lodge.
Ordered accordingly.